 



Exhibit 10.1
INDEMNIFICATION AGREEMENT
          THIS INDEMNIFICATION AGREEMENT (this “Agreement”), effective as of
                    , 2007, is made by and between NASH-FINCH COMPANY, a
Delaware corporation (the “Company”), and
                                         (“Indemnitee”), who is currently
serving the Company in the capacity of a director and/or officer of the Company.
WITNESSETH:
          WHEREAS, in recognition of Indemnitee’s need for substantial
protection against personal liability in order to enhance Indemnitee’s continued
service to the Company in an effective manner and Indemnitee’s reliance on the
provisions of the Bylaws requiring indemnification of Indemnitee under certain
circumstances, and in part to provide Indemnitee with specific contractual
assurance that the protection promised by such Bylaws will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
such Bylaws or any change in the composition of the Company’s Board of Directors
or acquisition transaction relating to the Company), the Company wishes to
provide in this Agreement for the indemnification of and the advancing of
expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement, and, to the extent
insurance is maintained, for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.
          NOW THEREFORE, in consideration of the premises and of Indemnitee’s
continued services as a director and/or an officer of the Company, the Company
and the Indemnitee, intending to be legally bound, do hereby agree as follows:
          1. Agreement to Serve. Indemnitee agrees to serve or continue to serve
as a director and/or an officer of the Company, at the will of the Company, for
so long as he or she is duly elected or appointed and qualified in accordance
with the provisions of the Bylaws of the Company or until such time as he or she
tenders his or her resignation in writing.
          2. Certain Definitions.
          (a) Change in Control: shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 30% or more of
the total voting power represented by the Company’s then outstanding Voting
Securities, or (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 80% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets.

 



--------------------------------------------------------------------------------



 



          (b) Claim: any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation, and any appeal thereof, whether
conducted or initiated by the Company, whether brought by or in the right of the
Company or any subsidiary or any other party, whether civil, criminal,
administrative, or investigative.
          (c) Disinterested Director: a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
          (d) Expenses: shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating and printing costs and all other disbursements or expenses of the
type customarily and reasonably incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in any Claim and any expenses reasonably and actually
incurred in establishing a right to indemnification under this Agreement.
Expenses shall not include amounts of judgments, fines or penalties against
Indemnitee.
          (e) Indemnifiable Event: any event or occurrence related to the fact
that Indemnitee is or was a director, officer, employee, agent or fiduciary of
the Company, or is or was serving at the request of the Company as a director,
officer, employee, trustee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise, or
by reason of anything done or not done by Indemnitee in any such capacity.
          (f) Reviewing Party: any appropriate person or body consisting of a
member or members of the Company’s Board of Directors or any other person or
body appointed by the Board (including the special independent counsel referred
to in Section 5) who is not a party to the particular Claim for which Indemnitee
is seeking indemnification.
          (g) Voting Securities: any securities of the Company which vote
generally in the election of directors.
          3. Basic Indemnification Arrangement.
          (a) In the event Indemnitee was, is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than
thirty (30) days after written demand is presented to the Company, against any
and all Expenses, judgments, fines, penalties and amounts paid in settlement of
such Claim. Notwithstanding anything in this Agreement to the contrary, and
except as provided in Section 6, prior to a Change in Control, Indemnitee shall
not be entitled to indemnification pursuant to this Agreement in connection with
any Claim initiated by Indemnitee against the Company or any director or officer
of the Company unless the Company has joined in or consented to the initiation
of such claim.
          (b) If so requested by Indemnitee, the Company shall advance (within
ten (10) business days of such written request) all Expenses to Indemnitee (an
“Expense Advance”) upon receipt by the Company of an undertaking by or on behalf
of Indemnitee to repay such amount to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified.
          (c) Notwithstanding the foregoing, (i) the obligations of the Company
under Section 3(a) and (b) shall be subject to the condition that the Reviewing
Party shall not have determined (in a written opinion, in any case in which the
special independent counsel referred to in Section 5 hereof is involved) that
Indemnitee would not be permitted to be indemnified under applicable law, and
(ii) the obligation of the Company to make an Expense Advance pursuant to
Section 3(b) shall be subject to the condition that if, when, and to the extent
that, the Reviewing Parry determines, or it is otherwise ultimately determined,
that Indemnitee would not be permitted to be so indemnified under applicable
law, the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all such amounts theretofore paid;
provided, however, that if Indemnitee has commenced legal proceedings in a court
of competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any

2



--------------------------------------------------------------------------------



 



Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). If there has been a Change in Control, the Reviewing Party shall be the
special independent counsel referred to in Section 5 hereof. If the Board of
Directors selects the Reviewing Party, the selection shall be made by a majority
vote of Disinterested Directors, even though less than a quorum; in the event
that a majority of Disinterested Directors so directs, the determination shall
be made by independent counsel, as defined in Section 5 hereof. If there has
been no determination by the Reviewing Party or if the Reviewing Party
determines that Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall have the
right to commence litigation in the Court of Chancery of Delaware, or any other
court of competent jurisdiction and in which venue is proper, seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, and the Company hereby consents to
service of process and to appear in any such proceeding. Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee.
          4. Term of Agreement. This Agreement shall continue until and
terminate upon the later of (i) 10 years after the date that Indemnitee shall
have ceased to serve as a director or officer of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which Indemnitee served at the express written request of the
Company; or (ii) the final termination of all pending Claims in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder.
          5. Change in Control. The Company agrees that if there is a Change in
Control of the Company (other than a Change in Control which has been approved
by a majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) then with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or Company Bylaw now or
hereafter in effect relating to Claims for Indemnifiable Events, the Company
shall seek legal advice only from special independent counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld), and who has not otherwise performed services for the Company, for
Indemnitee, or for any other party to the Claim within the last five years
(other than in connection with such matters). Such counsel, among other things,
shall render its written opinion to the Company and Indemnitee as to whether and
to what extent Indemnitee would be permitted to be indemnified under applicable
law. The Company agrees to pay the reasonable fees of the special independent
counsel referred to above and to fully indemnify such counsel against any and
all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.
          6. Indemnification for Additional Expenses. The Company shall
indemnify Indemnitee against all Expenses (including attorneys’ fees) and, if
requested by Indemnitee, shall (within ten (10) business days of such written
request) advance such Expenses to Indemnitee, which are incurred by Indemnitee
in connection with any claim asserted against or action brought by Indemnitee
for (i) indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or Company Bylaw now or hereafter in effect
relating to Claims for Indemnifiable Events and/or (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be.
          7. Partial Indemnity, Etc. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company of some or a
portion of the Expenses, judgments, fines, penalties and amounts paid in
settlement of a Claim but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.
     8. No Presumption. For purposes of this Agreement, the termination of any
action, suit or proceeding by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a

3



--------------------------------------------------------------------------------



 



judicial determination that Indemnitee should be indemnified under applicable
law, shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief. In connection with any determination by the Reviewing Party
or otherwise as to whether the Indemnitee is entitled to be indemnified
hereunder, the burden of proof shall be on the Company to establish that
Indemnitee is not so entitled.
          9. Non-exclusivity, Etc. The rights of Indemnitee hereunder shall be
in addition to any other rights Indemnitee may have under the Company’s Bylaws
or the Delaware General Corporation Law or otherwise. To the extent that a
change in the Delaware General Corporation Law (whether by statute or judicial
decision), or the Company’s Bylaws, permits greater indemnification by agreement
than would be afforded currently under the Company’s Bylaws and this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.
          10. Liability Insurance. To the extent the Company maintains an
insurance policy or policies for directors’ and officers’ liability, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any Company director
or officer. If a Change in Control occurs while the Company has in place
insurance policy or policies for directors’ and officers’ liability, the Company
shall maintain such coverage at levels equal to or greater than the levels in
place for directors’ and officers’ liability immediately before a Change of
Control occurs. If, at the time of the receipt by the Company of a notice of a
Claim pursuant to this Agreement, the Company has liability insurance in effect
which may cover such Claim, the Company shall give prompt notice of the
commencement of such Claim to the insurers in accordance with the procedures set
forth in such policy or policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such action, suit, proceeding,
inquiry or investigation in accordance with the terms of such policies.
          11. Assumption of Defense; Selection of Counsel. In the event the
Company shall be obligated hereunder to pay the Expenses of any action, suit,
proceeding, inquiry or investigation, the Company, if appropriate, until a
Change in Control it shall be entitled to assume the defense of such action,
suit, proceeding, inquiry or investigation with counsel approved by Indemnitee
(which approval shall not be unreasonably withheld; provided that, Indemnitee
shall have the right to withhold approval if Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense), and approved by the Company’s
directors and officers, and the Company’s insurance carrier if, and only if,
such insurance carrier is assuming the fees and expenses of such counsel, upon
the delivery to Indemnitee of written notice of its election so to do. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, until a Change in Control the Company
will not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same action, suit,
proceeding, inquiry or investigation. Notwithstanding the foregoing, in the
event the Company shall not continue to retain such counsel to defend such
action, suit, proceeding, inquiry or investigation, then the fees and expenses
of Indemnitee’s counsel shall be at the expense of the Company.
          12. Amendments and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
          13. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all the rights of
recovery of Indemnitee who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
          14. Binding Effect, Etc. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouses, heirs, and personal and legal
representatives. This agreement supersedes any agreement previously entered into
between and by the parties pertaining to indemnification by the Company of
Indemnitee under the circumstances provided for herein.

4



--------------------------------------------------------------------------------



 



     15. Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including, without limitations, each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.
     16. Limitations on Indemnification. No payment pursuant to this Agreement
shall be made by the Company:
     (a) To indemnify Indemnitee for any Expenses, judgments, fines or penalties
for which payment is actually made to Indemnitee under a valid and collectible
insurance policy, Bylaw, contract, agreement or otherwise, except in respect of
any excess beyond the amount of payment under such insurance;
     (b) To indemnify Indemnitee for any Expenses, judgments, fines or penalties
sustained for an accounting of profits made from the purchase or sales by
Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934, the rules and regulations
promulgated thereunder and amendments thereto or similar provisions of any
federal, state or local statutory law;
     (c) To indemnify Indemnitee for any Expenses, judgments, fines or penalties
resulting from Indemnitee’s conduct which is finally adjudged to have been
willful misconduct, knowingly fraudulent or deliberately dishonest;
     (d) Until a Change in Control, to indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except (i) with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other agreement or insurance policy or under the
Certificate of Incorporation or Bylaws now or hereafter in effect relating to
Claims for Indemnifiable Events, (ii) in specific cases if the Board of
Directors has approved the initiation or bringing of such suit, or (iii) as
otherwise required under the applicable provisions of the Delaware General
Corporation Law, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance expense payment or insurance recovery,
as the case may be; or
     (e) If a court of competent jurisdiction finally determines that such
payment hereunder is unlawful.
     17. Notice. Indemnitee shall, as a condition precedent to his or her right
to be indemnified under this Agreement, give to the Company notice in writing as
soon as practicable of any proceeding for which indemnity will or could be
sought under this agreement. Indemnitee shall give the Company such information
and cooperation as it may reasonably require and as shall be within Indemnitee’s
power.
     18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the law of the State of Delaware applicable to
contracts made to be performed in such state without giving effect to the
principles of conflicts of laws.
     19. No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the engagement or employ of the Company or any of its subsidiaries.
     IN WITNESS WHEREOF, the parties hereby have caused this Indemnification
Agreement to be duly executed and signed as of the day and year first above
written.

5



--------------------------------------------------------------------------------



 



                  NASH FINCH COMPANY    
 
           
 
  By:                         Title: President    
 
                            (Sign)    
 
                            (Print Name)    

6